       Case 2:18-cr-01626-MTL Document 64 Filed 06/17/20 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     JAMES R. KNAPP
 3   Arizona State Bar No. 021166
     Email: james.knapp2@usdoj.gov
 4   ANDREW C. STONE
     Arizona State Bar No. 026543
 5   Email: andrew.stone@usdoj.gov
     Assistant U.S. Attorney
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Attorneys for Plaintiff
 9                        IN THE UNITED STATES DISTRICT COURT
10                             FOR THE DISTRICT OF ARIZONA
11
     United States of America,                                No. CR-18-1626-PHX-MTL
12
                           Plaintiff,                 GOVERNMENT’S SUPPLEMENTAL
13                                                     RESTITUTION MEMORANDUM
              vs.
14
15   Pierre Zarokian,
16                         Defendant.
17          Under 18 U.S.C. § 3663A(b)(1), the Court shall order a defendant to pay restitution
18   for property damage or loss. See 18 U.S.C. § 3663A(a)(1), (b)(1), (c)(1)(A)(ii). As part of
19   his plea agreement, Defendant Pierre Zarokian agreed “to pay full restitution, regardless of
20   the resulting loss amount but in no event more than $200,000, to all victims directly or
21   proximately harmed” by his conduct. (ECF No. 12 (Plea Agreement) at 3.) Any dispute as
22   to the proper amount or type of restitution shall be resolved by the court by the
23   preponderance of the evidence.” 18 U.S.C. § 3664(e).
24          The victim, Ripoff Report, has requested $87,367.25 in restitution based on invoices
25   submitted to the Court in its Victim Impact Statement:
26
                    Vendor                     Damage Amount
27                  Delirious Visions          $66,557.55
                    Extortion fee              $1,000.00
28                  Gingras Law Office         $1,625.00
       Case 2:18-cr-01626-MTL Document 64 Filed 06/17/20 Page 2 of 4




 1                 Jaburg & Wilk PC             $1,755.00
                   Out of Box Innovations       $11,062.50
 2                 Teris                        $5,367.20
 3                 Total Damages                $87,367.25
 4   (ECF No. 39-1 at 8.)
 5          Expenses for investigating and repairing the damage of a computer intrusion are
 6   compensable under 18 U.S.C. § 3663A(b)(1). See United States v. Gammell, 932 F.3d
 7   1175, 1181 (8th Cir. 2019) (affirming $955,656.77 restitution award, representing
 8   “extensive efforts to restore the affected website and applications to proper functionality”).
 9   At the June 11 restitution hearing, Justin Crossman testified that the expenses listed above
10   for Delirious Visions, Out of Box Innovations, and Teris all represent “efforts to investigate
11   and repair the damage from the intrusion” and not from unrelated “hardware or software
12   improvements.” (RT 6/11/2020 (Attached as Ex. 3)1 at 6, 10-11.) There has been no
13   evidence presented to the contrary.
14          Zarokian argues that the restitution costs are too high because the computer
15   intrusion was easy to fix: “somebody basically stole a user name. That’s it.” (RT 6/11/2020
16   at 35.) The reality is more complex. As the Presentence Investigation Report details,
17   Zarokian’s Cyprus-based coconspirator, Joshua Epifaniou, first gained access by hijacking
18   login credentials of an existing Ripoff Report employee account. (PSR ¶ 3.) At the same
19   time, Epifaniou and Zarokian were scheming to compromise the Ripoff Report CEO’s
20   email account using other hacking methods. (PSR ¶ 4.) The extortion demand in November
21   2016 was accompanied by a video-recording showing the then-unknown hacker’s
22   unfettered access to the Ripoff Report network. (PSR ¶ 4.) During the first month,
23   Epifaniou used three different user accounts to bypass Ripoff Report security, making more
24
25
26          1
              Government’s Exhibit 1 from the June 11 restitution hearing was the Declaration
27   of Justin Crossman plus attachments (ECF No. 46-1); Government’s Exhibit 2 was the
     Victim Impact Statement plus attachments (ECF No. 39-1). Both were admitted without
28   objection. (RT 6/11/2020 at 37.)
                                                 -2-
          Case 2:18-cr-01626-MTL Document 64 Filed 06/17/20 Page 3 of 4




 1   than 7000 changes or deletions to the network. (PSR ¶ 9.) Epifaniou and Zarokian then
 2   continued their scheme to surreptitiously delete records from the Ripoff Report database
 3   for months, interrupted only once Epifaniou was identified and arrested in Cyprus. (PSR
 4   ¶¶ 8-10.) Zarokian should not be permitted to scheme with a hacker to take control of a
 5   victim’s computer system, wreak havoc on the network, then complain that the cleanup
 6   costs are too high—especially when he has already agreed as a condition of his guilty plea
 7   to pay such costs.
 8           In addition, the restitution claim related to $3380 in legal fees and $1000 for the
 9   extortion payment are appropriate. At the June 11 hearing, Zarokian confirmed that he does
10   not contest the requested fees for Gingras Law Office. (RT 6/11/2020 at 32.) He argues
11   that he should not be held responsible for the Jaburg & Wilk attorney fees and the extortion
12   payment, though, contending that the extortion aspect was “separate and apart” from the
13   computer intrusion and that only his codefendant should be responsible for those costs.
14   (RT 6/11/2020 at 33.) Admittedly, the $1000 extortion payment went to Epifaniou. (ECF
15   No. 39-1 at 106-07.) But the extortion and the “reputation management” scheme both
16   flowed from the underlying computer intrusion, which Ripoff Report hired attorneys and
17   technical consultants to diagnose, research, and remediate. The Jaburg & Wilk invoices
18   repeatedly reference the “hack” and the “hacker” because Zarokian and Epifaniou’s
19   unauthorized access to the Ripoff Report network required immediate attention, regardless
20   of whether the breach was used to delete records for the “reputation management” scheme
21   or to leverage extortion payments. Thus, even if the Court were to only hold Epifaniou
22   responsible for the $1000 extortion payment, both are responsible for the legal fees and IT
23   services spent to remedy the underlying computer intrusion.
24   //
25   //
26
27
28
                                                -3-
       Case 2:18-cr-01626-MTL Document 64 Filed 06/17/20 Page 4 of 4




 1         Respectfully submitted this 17th day of June 2020.
 2                                                   MICHAEL BAILEY
                                                     United States Attorney
 3                                                   District of Arizona
 4                                                    s/ James R. Knapp
 5                                                   JAMES R. KNAPP
                                                     ANDREW C. STONE
 6                                                   Assistant U.S. Attorneys
 7
 8                               CERTIFICATE OF SERVICE
 9         I hereby certify that on 6/17/2020, I electronically transmitted the attached
10   document to the Clerk's Office using the CM/ECF System for filing a copy to the following
11   CM/ECF registrant: Elon Berk, Jody Corbett
12    s/ James Knapp
     U.S. Attorney’s Office
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -4-
